Exhibit 10.5

 

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

(“Agreement”)

 

- by and between -

 

WYNN RESORTS, LLC

 

(“Employer”)

 

- and -

 

LINDA C. CHEN

(“Employee”)

 

--------------------------------------------------------------------------------

 

DATED: as of May         , 2002

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

EMPLOYMENT AGREEMENT

 

--------------------------------------------------------------------------------

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the
         day of May 2002, by and between WYNN RESORTS, LLC (“Employer”) and
LINDA C. CHEN (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Employer is a limited liability company duly organized and existing
under the laws of the State of Nevada, maintains its principal place of business
at 3145 Las Vegas Blvd. South, Las Vegas, Nevada, and is engaged in the business
of developing, constructing and operating a casino/hotel complex at such
principal place of business; and,

 

WHEREAS, in furtherance of its business, Employer has need of qualified,
experienced personnel; and,

 

WHEREAS, Employee is an adult individual residing at 2309 Whispering Hills
Circle, Las Vegas, Nevada 89117; and,

 

WHEREAS, Employee has represented and warranted to Employer that Employee
possesses sufficient qualifications and expertise in order to fulfill the terms
of the employment stated in this Agreement; and,

 

WHEREAS, Employer is willing to employ Employee, and Employee is desirous of
accepting employment from Employer under the terms and pursuant to the
conditions set forth herein;

 



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the foregoing recitals, and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, and intending to
be legally bound thereby, Employer and Employee do hereby covenant and agree as
follows:

 

1. DEFINITIONS. As used in this Agreement, the words and terms hereinafter
defined have the respective meanings ascribed to them herein, unless a different
meaning clearly appears from the context:

 

(a) “Affiliate” – means with respect to a specified Person, any other Person who
or which is (i) a principal of the specified Person, (ii) directly or indirectly
controlling, controlled by or under common control with the specified Person, or
(iii) any member, director, officer or manager of the specified Person. For
purposes of this definition, “control”, “controlling”, and “controlled” mean the
right to exercise, directly or indirectly, more than fifty percent (50%) of the
voting power of the stockholders, members or owners and, with respect to any
individual, partnership, trust or other entity or association, the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of the controlled entity.

 

(b) “Anniversary” - means each anniversary date of the Effective Date during the
Term of this Agreement (as defined in Paragraph 6 hereof).

 

(c) “Cause” - means

 

(i) the conviction of Employee of a felony by a court of competent jurisdiction;

 

(ii) the indictment of Employee by a state or federal grand jury of competent
jurisdiction for embezzlement or misappropriation of Employer’s funds or for any
act of dishonesty or lack of fidelity towards Employer;

 

(iii) a decree of a court of competent jurisdiction that Employee is not
mentally competent or is unable to handle her own affairs;

 

2



--------------------------------------------------------------------------------

(iv) the written confession by Employee of any act of dishonesty towards
Employer or any embezzlement or misappropriation of Employer’s funds;

 

(v) the payment (or, by the operation solely of the effect of a deductible, the
failure of payment) by a surety or insurer of a claim under a fidelity bond
issued to the benefit of Employer reimbursing Employer for a loss due the
wrongful act or wrongful omission to act of Employee (the occurrence of which
shall cause Employee to be indebted to Employer for the lesser of either (A) the
loss incurred by Employer or (B) the sums paid by Employer to Employee pursuant
to thus Agreement);

 

(vi) Employee’s breach of the restrictive covenant set forth in Paragraph 11 of
this Agreement;

 

(vii) Employee’s failure to maintain in force and in good standing any and all
licenses, permits and/or approvals required of Employee by the relevant
governmental authorities for the discharge of the obligations of Employee under
this Agreement; or

 

(viii) Employer’s material violation of any statutory or common law duty of
loyalty to Employer or its Affiliates;

 

provided, however, that Employee’s disability due to illness or accident or any
other mental or physical incapacity shall not constitute “Cause” as defined
herein.

 

(d) “Change of Control” - means the occurrence, after the effective date of this
Agreement, of any of the following events:

 

(i) acquisition of Employer, Valvino, or Employer’s publicly-traded parent
corporation (“Parent”) by any natural person, any form of business or social
organization and any other nongovernmental legal entity including, but not
limited to, a corporation, partnership, association, trust, unincorporated
organization, estate or limited-liability company (collectively, a “Person”),
other than an Affiliate of Employer;

 

(ii) the right by any Person other than Valvino or Stephen A. Wynn, to exercise,
directly or indirectly, more than fifty percent of the voting rights
(collectively “Control”) of Parent or Valvino, respectively, or the possession,
directly or indirectly, of the power to direct or cause the direction of the

 

3



--------------------------------------------------------------------------------

management or policies of the Parent or Valvino, other than an Affiliate of the
Employer;

 

(iii) a change in the majority of the officers of Parent or Valvino; or

 

(iv) the sale or other transfer or disposition to an unaffiliated third party of
all or substantially all of Employer’s or Parent’s or Valvino’s assets.

 

(e) “Complete Disability” - means the inability of Employee, due to illness or
accident or other mental or physical incapacity, to perform her obligations
under this Agreement for a period as defined by Employer’s local disability plan
or plans.

 

(f) “Effective Date” - means June 3, 2002.

 

(g) “Good Reason” - means

 

(i) without Employee’s express written consent and excluding for this purpose an
isolated, insubstantial and inadvertent action not taken in bad faith and which
is remedied by Employer or Employer’s Affiliate promptly after receipt of notice
thereof given by Employee, (A) a reduction in Employee’s annual base salary or
any reduction in material compensation or benefits arrangements, (B) the
assignment to Employee of any duties inconsistent in any respect with Employee’s
position (including status, offices, titles and reporting requirements),
authority, duties or responsibilities, or (C) any other action by Employer or
Employer’s Affiliate which results in a diminution in such position, authority,
duties or responsibilities;

 

(ii) without Employee’s express written consent, and except for a change in
location from Las Vegas to Macau or vice-versa, requiring Employee’s work
location to be other than within twenty-five (25) miles of the location where
Employee was principally working immediately prior to a Change of Control; or,

 

(iii) any failure by Employer to obtain the express written assumption of this
Agreement from any successor to Employer that is not an Affiliate of Employer.

 

4



--------------------------------------------------------------------------------

For purposes of this Agreement, a determination by Employee that Employee has
“Good Reason” under this Agreement shall be final and binding on Employer and
Employee absent a showing of bad faith on Employee’s part.

 

(h) “Prior Employment” - means any prior employment Employee has had with either
Employer or Employer’s Affiliate.

 

(i) “Separation Payment” – means a lump sum equal to Employee’s compensation as
set forth in Subparagraphs 8(a), (d) and (e) of this Agreement for the remainder
of the Term, and a pro-rated amount of any bonuses that might otherwise have
been paid to Employee under Subparagraph 8(b) for any bonus periods that would
have concluded during the remainder of the Term.

 

(j) “Valvino” – means Valvino Lamore, LLC, a Nevada limited liability company.

 

2. PRIOR EMPLOYMENT. This Agreement supersedes and replaces any and all prior
employment agreements, change in control agreements and severance plans or
agreements, whether written or oral, by and between Employee, on the one side,
and Employer or any of Employer’s Affiliates, on the other side, or under which
Employee is a participant. From and after the Effective Date, Employee shall be
the employee of Employer under the terms and pursuant to the conditions set
forth in this Agreement.

 

3. BASIC EMPLOYMENT AGREEMENT. Subject to the terms and pursuant to the
conditions hereinafter set forth, Employer hereby employs Employee during the
Term hereinafter specified to serve in a managerial or executive capacity, under
a title and with such duties not inconsistent with those set forth in Paragraph
4 of this Agreement, as the same may be modified and/or assigned to Employee by
Employer from time to time; provided, however, that no change in Employee’s
duties shall be permitted if it would result in a material reduction in the
level of Employee’s duties as in effect prior to the change, it

 

5



--------------------------------------------------------------------------------

being understood that, prior to a Change in Control, no change in Employee’s
titles or reporting responsibilities shall in itself be a basis for finding a
material reduction in the level of duties.

 

4. DUTIES OF EMPLOYEE. Employee shall perform such duties assigned to Employee
by Employer as are generally associated with the duties of Executive Vice
President of Employer or such similar duties as may be assigned to Employee by
Employer as Employer may determine, including, but not limited to (i) the
efficient and continuous operation of Employer and Employer’s Affiliates, (ii)
the preparation of relevant budgets and allocation or relevant funds, (iii) the
selection and delegation of duties and responsibilities of subordinates, (iv)
the direction, review and oversight of all programs and projects under
Employee’s supervision, (v) and such other and further duties specifically
related to such duties as assigned by Employer to Employee. The foregoing
notwithstanding, Employee shall devote such time to Employer’s Affiliates as may
be required by Employer, provided such duties are not inconsistent with
Employee’s primary duties to Employer hereunder. Specifically, Employee shall in
the alternative perform such duties assigned to her as are generally associated
with the position of (a) Chief Operating Officer of Wynn Resorts (Macau) SA, and
shall relocate to Macau, SAR, China, upon request of Employer or that entity, or
(b) Executive Vice President of Hotel A, LLC, dba Le Rêve.

 

5. ACCEPTANCE OF EMPLOYMENT. Employee hereby unconditionally accepts the
employment set forth hereunder, under the terms and pursuant to the conditions
set forth in this Agreement. Employee hereby covenants and agrees that, during
the Term of this Agreement, Employee will devote the whole of Employee’s normal

 

6



--------------------------------------------------------------------------------

and customary working time and best efforts solely to the performance of
Employee’s duties under this Agreement and that, except upon Employer’s prior
express written authorization to that effect, Employee shall not perform any
services for any casino, hotel/casino or other similar gaming or gambling
operation not owned by Employer or any of Employer’s Affiliates.

 

6. TERM. Unless sooner terminated as provided in this Agreement, the term of
this Agreement (the “Term”) shall consist of five (5) years commencing as of the
Effective Date of this Agreement and terminating on the fifth Anniversary Date
of the Effective Date.

 

7. SPECIAL TERMINATION PROVISIONS. Notwithstanding the provisions of Paragraph 6
of this Agreement, this Agreement shall terminate upon the occurrence of any of
the following events:

 

(a) the death of Employee;

 

(b) the giving of written notice from Employer to Employee of the termination of
this Agreement upon the Complete Disability of Employee;

 

(c) the giving of written notice by Employer to Employee of the termination of
this Agreement upon the discharge of Employee for Cause;

 

(d) the giving of written notice by Employer to Employee of the termination of
this Agreement without Cause, provided, however, that, within ten (10) calendar
days after such notice, Employer must tender the Separation Payment to Employee;

 

(e) the giving of written notice by Employee to Employer upon a material breach
of this Agreement by Employer, which material breach remains uncured for a
period of thirty (30) days after the giving of such notice, provided, however,
that, within ten (10) days after the expiration of such cure period without the
cure having been effected, Employer must tender the Separation Payment to
Employee;

 

7



--------------------------------------------------------------------------------

(f) at Employee’s sole election in writing as provided in Paragraph 17 of this
Agreement, after both a Change of Control and as a result of Good Reason,
provided, however, that, within ten (10) calendar days after Employer’s receipt
of Employee’s written election, Employer must tender the Separation Payment to
Employee; or

 

(g) the giving of written notice by Employer to Employee of the termination of
this Agreement following a termination of Employee’s License (as defined in
Subparagraph 9(b) of this Agreement).

 

In the event of a termination of this Agreement pursuant to the provisions of
Subparagraph 7(a), (b), (c) or (g), Employer shall not be required to make any
payments to Employee other than payment of Base Salary and vacation pay accrued
but unpaid through the termination date. In the event of a termination of this
Agreement pursuant to any of the provisions of this Paragraph 7, Employee shall
not be entitled to any benefits pursuant to any severance plan in effect by
Employer or any of Employer’s Affiliates.

 

8. COMPENSATION TO EMPLOYEE. For and in complete consideration of Employee’s
full and faithful performance of Employee’s duties under this Agreement,
Employer hereby covenants and agrees to pay to Employee, and Employee hereby
covenants and agrees to accept from Employer, the following items of
compensation:

 

(a) BASE SALARY. Employer hereby covenants and agrees to pay to Employee, and
Employee hereby covenants and agrees to accept from Employer, a base salary at
the rate of Five Hundred Thousand Dollars ($500,000.00) per annum during the
Term, payable in such weekly, bi-weekly or semi-monthly installments as shall be
convenient to Employer (the “Base Salary”). Such Base Salary shall be exclusive
of and in addition to any other benefits which Employer, in its sole discretion,
may make available to Employee, including, but not limited to, those benefits
described in Subparagraphs 8(b)

 

8



--------------------------------------------------------------------------------

through (f) of this Agreement. Employee’s Base Salary shall be subject to merit
reviews on each Anniversary Date of this Agreement and may be increased, but not
decreased, as a result of such merit reviews.

 

(b) BONUS COMPENSATION. Employee also will be eligible to receive a bonus at
such times and in such amounts as Employer, in its sole, exclusive and
unreviewable discretion, may determine, but in no event shall Employee’s bonus
be less than Two Hundred Fifty Thousand Dollars ($250,000.00) during any full
calendar year of the Term of this Agreement.

 

(c) EMPLOYEE BENEFIT PLANS. Employer hereby covenants and agrees that it shall
include Employee, if otherwise eligible, in any profit sharing plan, stock
option plan, pension plan, retirement plan, disability or life insurance plan,
medical and/or hospitalization plan, and/or any and all other benefit plans
which may be placed in effect by Employer or any of its Affiliates for the
benefit of Employer’s executives during the Term. Unless prohibited by law or
the terms of the applicable plan, Employee’s eligibility for medical and/or
hospitalization benefits shall commence on the Effective Date of this Agreement.
Nothing in this Agreement shall limit Employer’s or its Affiliates’ ability to
adopt, amend or terminate any such benefit plans at any time prior to a Change
of Control.

 

(d) EXPENSE REIMBURSEMENT. During the Term and provided the same are authorized
by Employer, Employer shall either pay directly or reimburse Employee for
Employee’s reasonable expenses incurred for the benefit of Employer in
accordance with Employer’s general policy regarding expense reimbursement, as
the same may be amended, modified or changed from time to time. Such
reimbursable expenses shall include, but are not limited to, (i) reasonable
entertainment and

 

9



--------------------------------------------------------------------------------

promotional expenses, (ii) gift and travel expenses, (iii) dues and expenses of
membership in clubs, professional societies and fraternal organizations (upon
Employer’s prior written approval), and (iv) the like. Prior to reimbursement,
Employee shall provide Employer with sufficient detailed invoices of such
expenses in accordance with the then applicable guidelines of the Internal
Revenue Service so as to entitle Employer to a deduction for such expenses.

 

(e) VACATIONS AND HOLIDAYS. Commencing as of the Effective Date of this
Agreement, Employee shall be entitled to (i) annual paid vacation leave in
accordance with Employer’s standard policy therefor, but in no event less than
three (3) weeks each year of the Term, to be taken at such times as selected by
Employee and approved by Employer, and (ii) paid holidays (or, at Employer’s
option, an equivalent number of paid days off) in accordance with Employer’s
standard policy therefor.

 

(f) SPECIAL PROVISIONS FOR MACAU. Should Employer or its Affiliate exercise its
right under Paragraph 4 of this Agreement to assign Employee to its Affiliate in
Macau, Employer agrees to provide Employee at Employer’s sole cost and expense
housing for Employee and her immediate family and the use of one luxury
automobile in Macau, at a standard that is suitable for a person holding
Employee’s position. Furthermore, Employer shall pay the reasonable relocation
expenses incurred by Employee in moving Employee and her immediate family from
Las Vegas to Macau.

 

(g) RIGHT OF RENEGOTIATION. Employer and Employee shall renegotiate Employee’s
base salary and bonus compensation for the remainder of the Term upon the
earlier of the opening of the Le Rêve resort in Las Vegas or the first resort
developed by Employer’s Affiliate in Macau. In no event shall Employee’s overall

 

10



--------------------------------------------------------------------------------

compensation package be less favorable than the compensation package set forth
in Subparagraphs 8(a) – (e).

 

(h) WITHHOLDINGS. All compensation to Employee identified in Subparagraphs 8(a),
(b) and (e) shall be subject to applicable withholdings for federal, state or
local income or other taxes, Social Security Tax, Medicare Tax, State
Unemployment Insurance, State Disability Insurance, charitable contributions and
the like.

 

9. LICENSING REQUIREMENTS.

 

(a) Employer and Employee hereby covenant and agree that this Agreement may be
subject to the approval of one or more gaming regulatory authorities (the
“Gaming Authorities”) pursuant to the provisions of the applicable gaming
regulatory statutes and the regulations promulgated thereunder (the “Gaming
Laws”). Employer and Employee hereby covenant and agree to use their best
efforts, at Employer’s sole cost and expense, to obtain any and all approvals
required by the Gaming Laws. In the event that (i) an approval of this Agreement
by the Gaming Authorities is required for Employee to carry out her duties and
responsibilities set forth in Paragraph 4 of this Agreement, (ii) Employer and
Employee have used their best efforts to obtain such approval, and (iii) this
Agreement is not so approved by the Gaming Authorities, then this Agreement
shall immediately terminate and shall be null and void.

 

(b) Employer and Employee hereby covenant and agree that, in order for Employee
to discharge the duties required under this Agreement, Employee may be required
to apply for or hold a license, registration, permit or other approval as issued
by the Gaming Authorities pursuant to the terms of the applicable Gaming Laws
and as otherwise required by this Agreement (the “License”). In the event
Employee fails to

 

11



--------------------------------------------------------------------------------

apply for and secure, or the Gaming Authorities refuse to issue or renew, or
revoke or suspend any required License, then Employee, at Employer’s sole cost
and expense, shall promptly defend such action and shall take such reasonable
steps as may be required to either remove the objections, secure the Gaming
Authorities’ approval, or reinstate the License, respectively. The foregoing
notwithstanding, if the source of the objections or the Gaming Authorities’
refusal to renew the License or their imposition of disciplinary action against
Employee is any of the events described in Subparagraph 1(c) of this Agreement,
then Employer’s obligations under this Paragraph 9 shall not be operative and
Employee shall promptly reimburse Employer upon demand for any expenses incurred
by Employer pursuant to this Paragraph 9.

 

(c) Employer and Employee hereby covenant and agree that the provisions of this
Paragraph 9 shall apply in the event Employee’s duties require that Employee
also be licensed by such relevant governmental agencies other than the Gaming
Authorities.

 

10. CONFIDENTIALITY. Employee hereby warrants, covenants and agrees that,
without the prior express written approval of Employer, Employee shall hold in
the strictest confidence, and shall not disclose to any person, firm,
corporation or other entity, any and all of Employer’s confidential data,
including but not limited to (i) information, drawings, sketches, plans or other
documents concerning Employer’s business or development plans, customers or
suppliers or those of Employer’s Affiliates, (ii) Employer’s or its Affiliates’
development, design, construction or sales and marketing methods or techniques,
or (iii) Employer’s trade secrets and other “know-how” or information not of a
public nature, regardless of how such information came to the custody

 

12



--------------------------------------------------------------------------------

of Employee. For purposes of this Agreement, such confidential information shall
include, but not be limited to, information, including a formula, pattern,
compilation, program, device, method, technique or process, that (a) derives
independent economic value, present or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and (b) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy. The
warranty, covenant and agreement set forth in this Paragraph 10 shall not
expire, shall survive this Agreement and shall be binding upon Employee without
regard to the passage of time or other events.

 

11. RESTRICTIVE COVENANT/NO SOLICITATION.

 

(a) Employee hereby covenants and agrees that, during the remainder of the Term,
notwithstanding a termination of this Agreement under Paragraph 7, Employee
shall not directly or indirectly, either as a principal, agent, employee,
employer, consultant, partner, member of a limited liability company,
shareholder of a closely held corporation, or shareholder in excess of two
percent (2%) of a publicly traded corporation, corporate officer or director, or
in any other individual or representative capacity, engage or otherwise
participate in any manner or fashion in any gaming or hotel business that is in
competition in any manner whatsoever with the principal business activity of
Employer or Employer’s Affiliates, in or about any market in which Employer or
Employer’s Affiliates have or have publicly announced a plan for gaming or hotel
operations. Employee hereby further covenants and agrees that the restrictive
covenant contained in this Paragraph 11 is reasonable as to duration, terms and
geographical area and that the same protects the

 

13



--------------------------------------------------------------------------------

legitimate interests of Employer, imposes no undue hardship on Employee, and is
not injurious to the public.

 

(b) Employee hereby further covenants and agrees that, for the period described
in Subparagraph 11(a), Employee shall not directly or indirectly, and Employee
shall not suffer others to, solicit or attempt to solicit for employment any
management level employee of Employer or Employer’s Affiliates with or on behalf
of any business that is in competition in any manner whatsoever with the
principal business activity of Employer or Employer’s Affiliates, in or about
any market in which Employer or Employer’s Affiliates have or plan gaming or
hotel operations.

 

12. BEST EVIDENCE. This Agreement shall be executed in original and “Xerox” or
photostatic copies and each copy bearing original signatures in ink shall be
deemed an original.

 

13. SUCCESSION. This Agreement shall be binding upon and inure to the benefit of
Employer and Employee and their respective successors and assigns.

 

14. ASSIGNMENT. Employee shall not assign this Agreement or delegate his duties
hereunder without the express written prior consent of Employer thereto. Any
purported assignment by Employee in violation of this Paragraph 14 shall be null
and void and of no force or effect. Employer shall have the right to assign this
Agreement to any of its Affiliates, provided that this agreement shall be
reassigned to Employer upon a sale of that Affiliate or substantially all of
that Affiliate’s assets to an unaffiliated third party, provided further that,
in any event, Employer shall have the right to assign this Agreement to any
successor of Employer that is not an affiliate of Employer.

 

14



--------------------------------------------------------------------------------

15. AMENDMENT OR MODIFICATION. This Agreement may not be amended, modified,
changed or altered except by a writing signed by both Employer and Employee.

 

16. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the jurisdiction where Employer’s principal place of
business is located in effect on the Effective Date of this Agreement.

 

17. NOTICES. Any and all notices required under this Agreement shall be in
writing and shall be either hand-delivered or mailed, certified mail, return
receipt requested, addressed to:

 

TO EMPLOYER:   

Wynn Resorts, LLC

3145 Las Vegas Boulevard South

Las Vegas, Nevada 89109

WITH A COPY

THAT SHALL NOT BE

NOTICE TO:

  

Wynn Resorts, LLC

3145 Las Vegas Boulevard South

Las Vegas, Nevada 89109

Attn: Legal Department

TO EMPLOYEE:   

Linda C. Chen

2309 Whispering Hills Circle

Las Vegas, NV 89117

 

All notices hand-delivered shall be deemed delivered as of the date actually
delivered. All notices mailed shall be deemed delivered as of three (3) business
days after the date postmarked. Any changes in any of the addresses listed
herein shall be made by notice as provided in this Paragraph 17.

 

18. INTERPRETATION. The preamble recitals to this Agreement are incorporated
into and made a part of this Agreement; titles of paragraphs are for convenience
only and are not to be considered a part of this Agreement.

 

19. SEVERABILITY. In the event any one or more provisions of this Agreement is
declared judicially void or otherwise unenforceable, the remainder of this
Agreement

 

15



--------------------------------------------------------------------------------

shall survive and such provision(s) shall be deemed modified or amended so as to
fulfill the intent of the parties hereto.

 

20. DISPUTE RESOLUTION. Except for equitable actions seeking to enforce the
covenants in Paragraph 10 or 11 of this Agreement, jurisdiction and venue for
which is hereby granted to the court of general trial jurisdiction in the state
and county where Employer’s or its applicable Affiliate’s principal place of
business is located, any and all claims, disputes, or controversies arising
between the parties regarding any of the terms of this Agreement or the breach
thereof, shall, on the written demand of either of the parties, be submitted to
and be determined by final and binding arbitration held in the local
jurisdiction where Employer’s or Employer’s Affiliate’s principal place of
business is located, in accordance with Employer’s or Employer’s Affiliate’s
arbitration policy governing employment disputes. This agreement to arbitrate
shall be specifically enforceable in any court of competent jurisdiction.

 

21. WAIVER. None of the terms of this Agreement, including this Paragraph 21, or
any term, right or remedy hereunder shall be deemed waived unless such waiver is
in writing and signed by the party to be charged therewith and in no event by
reason of any failure to assert or delay in asserting any such term, right or
remedy or similar term, right or remedy hereunder.

 

22. PAROL. This Agreement constitutes the entire agreement between Employer and
Employee with respect to the subject matter hereto and this Agreement supersedes
any prior understandings, agreements, undertakings or severance policies or

 

16



--------------------------------------------------------------------------------

plans by and between Employer or Employer’s Affiliates, on the one side, and
Employee, on the other side, with respect to the subject matter hereof or
Employee’s employment with Employer or Employer’s Affiliates.

 

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

WYNN RESORTS, LLC           EMPLOYEE

By:

 

/s/ Marc Schorr

         

/s/ Linda C. Chen

   

     Marc Schorr

         

    Linda C. Chen

   

     Chief Operating Officer

           

 

17